                                                                             r~ ~

                                                                                           F1LtD
                                                                                       U.S. DISTRICT
 1
 2                                                                                    APR ~ 12019
 K~
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9                                 CENTRAL DISTRICT OF CALIFORNIA
10                                          SOUTHERN DIVISION
11    UNITED STATES OF AMERICA,                             Case No. SA CR 06-00257-DOC
12                           Plaintiff,                     ORDER OF DETENTION AFTER
                                                            HEARING [Fed. R. Crim. P. 32.1(a)(6);18
13                                                          U.S.C.. § 3143(a)]
                              v.
14
      ISAAC CARDENAS,
15
16                           Defendant.

17
18           The defendant having been arrested in this District pursuant to a warrant issued by
19    the United States District Court for the Central District of California, for alleged violations
20    ofthe terms and conditions of his supervised release; and
21           The Court having conducted a detention hearing pursuant to Federal Rule of
22    Criminal Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a),
23           The Court finds that:
24    A.    (X) The defendant has not met his burden of establishing by clear and convincing
25           evidence that he is not likely to flee if released under 18 U.S.C. § 3142(b) or (c). This
26           finding is based on:
27           Instant allegations, no bail resources, prior deportation.
28           and
 1    B.   (X)The defendant has not met his burden of establishing by clear and convincing
 2             evidence that he is not likely to pose a danger to the safety of any other person or the
 ~~            community if released under 18 U.S.C. § 3142(b) or (c). This finding is based on:
            Instant allegations, criminal history.

 5          IT THEREFORE IS ORDERED that the defendant be detained pending further
 6    proceedings.
 7
 8    Dated:            ~
 9
10
11                                                         United Sta
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      2
